07-2376-cv
    Weintraub v. Board of Education of the City School District of
    the City of New York


                       UNITED STATES COURT OF APPEALS

                            FOR THE SECOND CIRCUIT
                               _______________

                               August Term 2008

         (Argued: November 25, 2008            Decided: January 27, 2010)

                          Docket No. 07-2376-cv
    -----------------------------------------------------x
    DAVID H. WEINTRAUB,

              Petitioner-Appellant,

                          -- v. --

    BOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OF THE
    CITY OF NEW YORK, COMMUNITY SCHOOL DISTRICT 32, CITY
    OF NEW YORK, DOUGLAS GOODMAN, DAISY O’GORMAN, FELIX
    VAZQUEZ, FRANK MILLER, AIDA SERRANO, LAWRENCE BECKER,
    JERRY CIOFFI,

              Respondents-Appellees.*

    -----------------------------------------------------x

    B e f o r e : JACOBS, Chief Judge, WALKER, and CALABRESI,
    Circuit Judges.

1        Petitioner-Appellant David H. Weintraub, a former New York

2   City public school teacher, appeals from an order of the United

3   States District Court for the Eastern District of New York (I.

4   Leo Glasser, Judge), inter alia, dismissing his claim that

5   Respondents-Appellees violated his First Amendment rights by

6   retaliating against him based on his filing of a formal grievance


         *
              The Clerk of Court is directed to amend the caption as noted.
                                        1
1    with his union.   Weintraub filed the grievance to challenge the

2    school administration’s refusal to discipline a student who threw

3    books at Weintraub during class.       The district court dismissed

4    Weintraub’s claim in light of Garcetti v. Ceballos, 547 U.S. 410

5    (2006), which held that the First Amendment does not protect

6    speech made pursuant to a public employee’s official duties.       We

7    find that Weintraub filed his grievance pursuant to his official

8    duties because the grievance was in furtherance of one of his

9    core duties as a public school teacher, maintaining class

10   discipline, and had no relevant analogue to citizen speech.

11   Accordingly, we hold that, under Garcetti, the First Amendment

12   does not protect Weintraub’s filing of a grievance and conclude

13   that the district court properly dismissed his claim of

14   retaliation. We AFFIRM the district court’s order.

15        Judge Calabresi dissents in a separate opinion.

16
17                                  RICHARD A. ENGELBERG, Kreines &
18                                  Engelberg, Mineola, NY, for
19                                  Petitioner-Appellant.
20
21                                  EDWARD F.X. HART (Leonard Koerner,
22                                  on the brief), of Counsel, for
23                                  Michael A. Cardozo, Corporation
24                                  Counsel of the City of New York,
25                                  New York, NY, for Respondents-
26                                  Appellees.
27
28   JOHN M. WALKER, JR., Circuit Judge:

29        Petitioner-Appellant David H. Weintraub, a former New York

30   City public school teacher, appeals from an order of the United

31   States District Court for the Eastern District of New York (I.
                                        2
1    Leo Glasser, Judge), inter alia, dismissing his First Amendment

2    employment retaliation claim against Respondents-Appellees the

3    Board of Education of the City School District of the City of New

4    York, Community School District 32, the City of New York, Douglas

5    Goodman, Daisy O’Gorman, Felix Vazquez, Frank Miller, Aida

6    Serrano, Lawrence Becker, and Jerry Cioffi (collectively,

7    “Defendants”).    Weintraub alleged that Defendants violated his

8    First Amendment rights by retaliating against him for filing a

9    formal grievance with his union that challenged the school

10   assistant principal’s decision not to discipline a student who

11   had thrown books at Weintraub during class.    The district court

12   dismissed Weintraub’s claim in light of Garcetti v. Ceballos, 547

13   U.S. 410 (2006), which held that the First Amendment does not

14   protect speech made pursuant to a public employee’s official

15   duties.

16        We find that Weintraub’s filing of the grievance was in

17   furtherance of one of his core duties as a public school teacher,

18   maintaining class discipline, and had no relevant analogue to

19   citizen speech.    Accordingly, we conclude that, under Garcetti,

20   547 U.S. at 421-24, Weintraub filed the grievance “pursuant to

21   [his] official duties,” and thus, not as a citizen for purposes

22   of the First Amendment.    The grievance, therefore, is not

23   protected speech, and we affirm the district court’s dismissal of

24   Weintraub’s retaliation claim.

25                                BACKGROUND
                                       3
1         The underlying facts and procedural history of this case are

2    detailed in the district court’s April 28, 2006 opinion that

3    granted in part and denied in part Defendants’ motion for summary

4    judgment.    See Weintraub v. Bd. of Educ. of City of N.Y., 423 F.

5    Supp. 2d 38, 42-48 (E.D.N.Y. 2006) (“Weintraub I”).     We set forth

6    below only such facts as are relevant to this appeal.

7    I.   Underlying Events

8         In September 1998, Weintraub began teaching fifth grade at

9    P.S. 274, a public school in Brooklyn, New York.     During his

10   first two months, there were no apparent problems in his class,

11   with his performance, or between Weintraub and school

12   administrators.

13        On Friday, November 6, 1998, after a student threw a book at

14   him during class, Weintraub referred the student to his immediate

15   supervisor, Assistant Principal Douglas Goodman.     Shortly

16   thereafter, Goodman returned the student to Weintraub’s

17   classroom.    The next school day, the same student threw

18   additional books at Weintraub.    Weintraub again referred the

19   student to Goodman, who returned the student to Weintraub’s

20   class.

21        Weintraub was “upset” by Goodman’s decision not to

22   discipline the student and concerned that “if this child could do

23   this to [Weintraub], . . . it would put the . . . other students

24   at risk.”    (Pl.’s Dep. 51:17-19, Jul. 19, 2002.)   Weintraub

25   subsequently learned that the same student “put a kid in the
                                     4
1    hospital later in the year.”   (Pl.’s Dep. 51:20-21, 23-25.)

2    After the second book-throwing incident, Weintraub told Goodman,

3    “If nothing is going to be done, I [will] have to file a

4    grievance with the union to have something done about this

5    because [the student] should be suspended for this,” (Pl.’s Dep.

6    43:3-6), and “it is not an environment a teacher would want to go

7    to where a child is allowed to throw a book at teachers,” (Pl.’s

8    Dep. 47:10-12).   Weintraub also “underst[oo]d” that under

9    “citywide Board of Education policy . . . a student assaulting

10   the teacher in 5th grade . . . should have been suspended.”

11   (Pl.’s Dep. 44:3-6.)   Weintraub told other teachers at P.S. 274

12   about the incidents and his intention to file a grievance, and

13   then filed the grievance with his union representative.

14        Weintraub alleges that because of his complaints, including

15   his grievance, Goodman and other school officials retaliated

16   against him through “acts of intimidation, harassment, workplace

17   abuse, and deliberate attempts to undermine [his] authority.”

18   Weintraub I, 423 F. Supp. 2d at 42.   Specifically, Weintraub

19   avers that he received unfounded negative classroom evaluations,

20   performance reviews, and disciplinary reports; was wrongfully

21   accused of sexually abusing a student and abandoning his class;

22   was arrested for misdemeanor attempted assault of another teacher

23   at P.S. 274 on allegedly false grounds; and was ultimately

24   terminated.   After the criminal charges against him were dropped,

25   Weintraub was denied reinstatement to teach and unsuccessfully
                                     5
1    sought review of his dismissal in state court.

2    II.   District Court Proceedings

3          In July 2000, Weintraub commenced this action in the Eastern

4    District of New York asserting several claims against Defendants,

5    including adverse employment retaliation in violation of the

6    First Amendment.   Defendants moved for summary judgment on all of

7    Weintraub’s claims.

8          On April 28, 2006, the district court denied Defendants’

9    motion with respect to Weintraub’s First Amendment claim,

10   reasoning that “the content of speech questioning an

11   administrative response, or lack thereof, to discipline problems

12   in the classroom relates to a matter of public concern,

13   regardless of whether that speech comes from a[n] elected

14   official, citizen, or teacher.”    Id. at 52.   Finding that the

15   “form and context of Weintraub’s statements” did not warrant a

16   finding to the contrary, and that Weintraub’s “primary motivation

17   was a general concern for safety in the classroom and school,”

18   rather than “a desire for some personal gain,” the district court

19   held that “Weintraub’s complaint to Goodman and subsequent

20   grievance were protected by the First Amendment.”     Id.

21         On May 29, 2007, after Defendants moved for reconsideration

22   in light of the Supreme Court’s subsequent decision in Garcetti,

23   547 U.S. at 421-24, the district court granted in part and denied

24   in part Defendants’ motion for summary judgment with respect to

25   Weintraub’s First Amendment claim.    The district court identified
                                     6
1    three categories of speech for which Weintraub could “plausibly

2    claim retaliation”:

 3          (1) [his] private conversation with Goodman in which
 4          he expressed his dissatisfaction with Goodman’s
 5          handling of the book-throwing incidents and threatened
 6          to file a grievance if the situation was not
 7          rectified; (2) Weintraub’s conversations with other
 8          teachers about the incidents and Goodman’s failure to
 9          impose adequate discipline; and (3) the formal
10          grievance itself.
11
12   Weintraub v. Bd. of Educ. of City of N.Y., 489 F. Supp. 2d 209,

13   214 (E.D.N.Y. 2007) (“Weintraub II”).

14          The district court denied summary judgment with respect to

15   the second category, because “Weintraub’s conversations with

16   other teachers about his conflict with Goodman . . . [we]re

17   clearly not within the scope of his employment duties.”     Id. at

18   220.

19          In contrast, the district court concluded that under

20   Garcetti and in light of cases from other circuits applying

21   Garcetti in similar situations, the First Amendment does not

22   protect the first and third categories of speech:     “In both

23   instances, Weintraub was speaking as an employee, proceeding

24   through official channels to complain about unsatisfactory

25   working conditions.”    Id. at 219-20.   The district court,

26   however, believed that “a substantial ground for difference of

27   opinion may exist on” the precise issue of “whether a public

28   employee acts as an ‘employee,’ and not as a ‘citizen,’ when he

29   notifies his supervisors, either formally or informally, of an

                                       7
1    issue regarding the safety of his workplace that touches upon a

2    matter of public concern, as well as on the employee’s own

3    private interests.”   Id. at 221-22.    The district court noted

4    that the issue was one of first impression in this circuit.     The

5    district court then dismissed Weintraub’s First Amendment claims

6    based on his conversation with Goodman and his filing of a

7    grievance.   The district court encouraged Weintraub to file an

8    interlocutory appeal on the basis that the case involves a

9    controlling question of law for which there is substantial ground

10   for difference of opinion, and stated its intent to stay the

11   action pending the outcome of any such appeal.

12        Pursuant to 28 U.S.C. § 1292(b), we accepted Weintraub’s

13   interlocutory appeal, which is limited to the question of whether

14   the First Amendment protects his filing of a grievance.      We now

15   examine his claim.

16                               DISCUSSION

17        We review de novo the district court’s partial grant of

18   summary judgment, construing the evidence in the light most

19   favorable to the non-moving party.     See Tenenbaum v. Williams,

20   193 F.3d 581, 593 (2d Cir. 1999).      Summary judgment is

21   appropriate when “there is no genuine issue as to any material

22   fact and . . . the movant is entitled to judgment as a matter of

23   law,” Fed. R. Civ. P. 56(c), and accordingly, when “the record

24   taken as a whole could not lead a rational trier of fact to find

25   for the non-moving party,” Matsushita Elec. Indus. Co. v. Zenith
                                     8
1    Radio Corp., 475 U.S. 574, 587 (1986).

2         “Regardless of the factual context, we have required a

3    plaintiff alleging retaliation to establish speech protected by

4    the First Amendment.”    Williams v. Town of Greenburgh, 535 F.3d

5    71, 76 (2d Cir. 2008).   Under the First Amendment, “a state

6    cannot condition public employment on a basis that infringes the

7    employee’s constitutionally protected interest in freedom of

8    expression.”   Connick v. Myers, 461 U.S. 138, 142 (1983).

9    “Rather, the First Amendment protects a public employee’s right,

10   in certain circumstances, to speak as a citizen addressing

11   matters of public concern.”   Garcetti, 547 U.S. at 417; see also

12   Pickering v. Bd. of Educ. of Twp. High Sch. Dist. 205, 391 U.S.

13   563, 568 (1968); Connick, 461 U.S. at 147.   A public employee,

14   however, must “by necessity . . . accept certain limitations on

15   his or her freedom,” because, his or her speech can “contravene

16   governmental policies or impair the proper performance of

17   governmental functions.”   Garcetti, 547 U.S. at 418-19.   The

18   Supreme Court’s employee-speech jurisprudence reflects “the

19   common sense realization[s] that government offices could not

20   function if every employment decision became a constitutional

21   matter,” and that “government officials should enjoy wide

22   latitude in managing their offices, without intrusive oversight

23   by the judiciary in the name of the First Amendment.”   Connick,

24   461 U.S. at 143, 146.    Accordingly, the Supreme Court has strived

25   “to arrive at a balance between the interests of the teacher, as
                                       9
1    a citizen, in commenting upon matters of public concern and the

2    interest of the State, as an employer, in promoting the

3    efficiency of the public services it performs through its

4    employees.”    Pickering, 391 U.S. at 568.

5           In Garcetti, the Supreme Court, while keeping “these

6    principles in mind,” 547 U.S. at 420, “‘narrowed the Court's

7    jurisprudence in the area of employee speech’ by further

8    restricting the speech activity that is protected.”    Reilly v.

9    City of Atl. City, 532 F.3d 216, 228 (3d Cir. 2008) (quoting

10   Foraker v. Chaffinch, 501 F.3d 231, 241 (3d Cir. 2007)).

11   Garcetti involved a deputy district attorney’s memorandum to his

12   supervisor expressing his view that an affidavit used to obtain a

13   search warrant contained serious misrepresentations.    547 U.S. at

14   414.    Garcetti explained that “[u]nderlying [the Supreme Court’s

15   employee-speech jurisprudence] has been the premise that while

16   the First Amendment invests public employees with certain rights,

17   it does not empower them to ‘constitutionalize the employee

18   grievance.’”    Id. at 420 (quoting Connick, 461 U.S. at 154).

19   Specifically, Garcetti “h[e]ld that when public employees make

20   statements pursuant to their official duties, the employees are

21   not speaking as citizens for First Amendment purposes, and the

22   Constitution does not insulate their communications from employer

23   discipline.”    Id. at 421.

24          “If [we] determine[] that [Weintraub] either did not speak

25   as a citizen or did not speak on a matter of public concern,
                                      10
1    ‘[he] has no First Amendment cause of action based on his . . .

2    employer’s reaction to the speech.’”    Sousa v. Roque, 578 F.3d

3    164, 170 (2d Cir. 2009) (quoting Garcetti, 547 U.S. at 418).     We

4    hold that Weintraub, by filing a grievance with his union to

5    complain about his supervisor’s failure to discipline a child in

6    his classroom, was speaking pursuant to his official duties and

7    thus not as a citizen.   Accordingly, Weintraub’s speech was not

8    protected by the First Amendment, and there is no cause for us to

9    address whether it related to a “matter of public concern.”      See

10   id.; see also Garcetti, 547 U.S. at 421 (finding “the controlling

11   factor” to be whether the employee-speech at issue was made

12   pursuant to official duties and declining to examine whether it

13   related to an issue of public concern).

14        The Garcetti Court defined speech made “pursuant to” a

15   public employee’s job duties as “speech that owes its existence

16   to a public employee’s professional responsibilities.”    547 U.S.

17   at 421.   In Garcetti, this inquiry was straightforward because

18   the plaintiff admitted that his speech was part of his official

19   job duties.   See id. at 424.   In the instant case, Weintraub

20   asserts that he did not file his grievance pursuant to his

21   official duties.   Instead, he contends that “[t]he key” to the

22   First Amendment inquiry provided by Garcetti is whether he was

23   “required, as part of his employment duties to initiate grievance

24   procedures against . . . Goodman.”    (Appellant’s Br. at 11

25   (emphasis in original).)   Weintraub further alleges that
                                      11
1    Defendants have pointed to no “rule or regulation of the Board of

2    Education, federal or state statute, job handbook or other job

3    description, [that] state[s] unequivocally that the speech for

4    which [Weintraub] claims he was retaliated against” was made

5    pursuant to his official duties as a public school teacher.

6    (Appellant’s Reply Br. at 8.)

7         We are unpersuaded.   The objective inquiry into whether a

8    public employee spoke “pursuant to” his or her official duties is

9    “a practical one.”   Garcetti, 547 U.S. at 424.   The Garcetti

10   Court cautioned courts against construing a government employee’s

11   official duties too narrowly, underscoring that

12        [f]ormal   job   descriptions   often   bear   little
13        resemblance to the duties an employee actually is
14        expected to perform, and the listing of a given task
15        in an employee’s written job description is neither
16        necessary   nor   sufficient  to   demonstrate   that
17        conducting the task is within the scope of the
18        employee’s professional duties for First Amendment
19        purposes.
20
21   Id. at 424-25.   In light of Garcetti, other circuit courts have

22   concluded that speech that government employers have not

23   expressly required may still be “pursuant to official duties,” so

24   long as the speech is in furtherance of such duties, e.g.,

25   Williams v. Dallas Indep. Sch. Dist., 480 F.3d 689, 694 (5th Cir.

26   2007).

27        In Williams, the Fifth Circuit concluded that the plaintiff,

28   an Athletic Director, wrote memoranda to his school principal and

29   office manager requesting information about the use of funds

                                     12
1    collected at athletic events in order to perform his duties of

2    buying sports equipment, taking students to tournaments, and

3    paying their entry fees.   480 F.3d at 693-94.   The Williams court

4    explained that “[s]imply because [the plaintiff] wrote memoranda,

5    which were not demanded of him, does not mean he was not acting

6    within the course of performing his job”; instead, “[a]ctivities

7    undertaken in the course of performing one’s job are activities

8    pursuant to official duties.”   Id.

9         Similarly, in Renken v. Gregory, 541 F.3d 769 (7th Cir.

10   2008), the Seventh Circuit held that when a professor complained

11   to university officials about the difficulties he encountered in

12   administering an educational grant he had been awarded, he was

13   speaking as a faculty employee because the grant, though not

14   necessarily a formal requirement of his job, was “for the benefit

15   of students” and therefore “aided in the fulfillment of his

16   teaching responsibilities.”   Id. at 773.   See also Mills v. City

17   of Evansville, 452 F.3d 646, 648 (7th Cir. 2006) (same for a

18   public officer’s negative remarks following an official meeting

19   to discuss plans for department reorganization, because the

20   comments were made “in her capacity as a public employee

21   contributing to the formation and execution of official policy”).

22   The Ninth, Tenth, and Eleventh Circuits have drawn similar

23   conclusions, finding that “a public employee’s duties are not

24   limited only to those tasks that are specifically designated,”

25   Phillips v. City of Dawsonville, 499 F.3d 1239, 1242 (11th Cir.
                                     13
1    2007).    See, e.g., Brammer-Hoelter v. Twin Peaks Charter Acad.,

2    492 F.3d 1192, 1204 (10th Cir. 2007) (holding that teachers spoke

3    pursuant to their job duties when they discussed the school

4    academy’s expectations regarding student behavior, curriculum,

5    pedagogy, and classroom-related expenditures); Freitag v. Ayers,

6    468 F.3d 528, 546 (9th Cir. 2006) (same for a prison guard’s

7    internal complaints documenting her superior’s failure to respond

8    to inmates’ sexually explicit behavior towards her); Battle v.

9    Bd. of Regents, 468 F.3d 755, 761 (11th Cir. 2006) (same for

10   university employee’s report alleging improprieties in her

11   supervisor’s handling and management of federal financial aid

12   funds).

13        We join these circuits and conclude that, under the First

14   Amendment, speech can be “pursuant to” a public employee’s

15   official job duties even though it is not required by, or

16   included in, the employee’s job description, or in response to a

17   request by the employer.   In particular, we conclude that

18   Weintraub’s grievance was “pursuant to” his official duties

19   because it was “part-and-parcel of his concerns” about his

20   ability to “properly execute his duties,” Williams, 480 F.3d at

21   694, as a public school teacher -- namely, to maintain classroom

22   discipline, which is an indispensable prerequisite to effective

23   teaching and classroom learning.      See, e.g., Brammer-Hoelter, 492

24   F.3d at 1204 (“[A]s teachers, Plaintiffs were expected to

25   regulate the behavior of their students.”).     As in Renken and
                                      14
1    Williams, Weintraub’s speech challenging the school

2    administration’s decision to not discipline a student in his

3    class was a “means to fulfill,” 541 F.3d at 774, and “undertaken

4    in the course of performing,” 480 F.3d at 693, his primary

5    employment responsibility of teaching.

6         Judge Calabresi’s dissent questions whether our decision

7    today conflicts with the result in Givhan v. Western Line

8    Consolidated School District, 439 U.S. 410 (1979).     Dissent of J.

9    Calabresi at [5].     It does not.   In Givhan, a junior-high English

10   teacher was dismissed primarily because she internally aired her

11   grievances regarding the placement of black people working in the

12   cafeteria, the integration of the administrative staff, and the

13   placement of black Neighborhood Youth Corps workers in semi-

14   clerical positions.    See id. at 411; Ayers v. W. Line Consol.

15   Sch. Dist., 555 F.2d 1309, 1313 (5th Cir. 1977).     Givhan

16   expressed concern with the impression that the “respective roles

17   of whites and blacks” in these positions would leave on black

18   students.   Ayers, 555 F.2d at 1313.    From our brief recitation of

19   the facts of Givhan, it is plain that, unlike here, the grievance

20   she aired was not in furtherance of the execution of one of her

21   core duties as an English teacher.     Givhan’s grievance concerned

22   the general impression that blacks students might take away from

23   the staffing of non-teaching positions; Weintraub’s grievance, in

24   contrast, concerns the administration’s refusal to discipline a

25   student who threw books at Weintraub during class.
                                     15
1           Our conclusion that Weintraub spoke pursuant to his job

2    duties is supported by the fact that his speech ultimately took

3    the form of an employee grievance, for which there is no relevant

4    citizen analogue.    The Garcetti Court drew a distinction between

5    the unprotected speech at issue in that case, and “public

6    statements outside the course of performing [an employee’s]

7    official duties” which “retain some possibility of First

8    Amendment protection.”    547 U.S. at 423.   While “[t]he First

9    Amendment protects some expressions related to the speaker’s

10   job,” id. at 421, “[w]hen a public employee speaks pursuant to

11   employment responsibilities, . . . there is no relevant analogue

12   to speech by citizens who are not government employees,” id. at

13   424.    Garcetti provided two examples of speech with a citizen

14   analogue: (1) a schoolteacher’s “letter to a local newspaper,”

15   which the Supreme Court held to be protected in Pickering,

16   because it had “no official significance and bore similarities to

17   letters submitted by numerous citizens every day,” and (2)

18   “discussi[ons of] politics with a co-worker.”     Id. at 422-23.

19   Although the lack of a citizen analogue is “not dispositive” in

20   this case, id. at 420, it does bear on the perspective of the

21   speaker -- whether the public employee is speaking as a citizen -

22   - which is the central issue after Garcetti, see Williams, 480

23   F.3d at 692 (stating that “[u]nder Garcetti, we must shift our

24   focus from the content of the speech to the role the speaker

25   occupied when he said it” to determine whether the speaker was
                                      16
1    “acting in her role as ‘citizen’”).

2         In Freitag v. Ayers, 468 F.3d 528 (9th Cir. 2006), the Ninth

3    Circuit shed light on when a relevant analogue to citizen speech

4    exists.   The Freitag court focused on a former prison guard’s

5    “responsibility as a citizen to expose . . . official

6    malfeasance” in holding that the First Amendment protected her

7    complaints to a state senator and the Inspector General’s office

8    about her superior’s failure to respond to inmates’ sexually

9    explicit behavior towards female guards.   Id. at 545 (emphasis in

10   original).   The Freitag court emphasized that there was a

11   relevant citizen analogue to the employee’s speech, because the

12   “right to complain both to an elected public official and to an

13   independent state agency is guaranteed to any citizen in a

14   democratic society regardless of his status as a public

15   employee.”   Id.

16        The lodging of a union grievance is not a form or channel of

17   discourse available to non-employee citizens, as would be a

18   letter to the editor or a complaint to an elected representative

19   or inspector general.   Rather than voicing his grievance through

20   channels available to citizens generally, Weintraub made an

21   internal communication made pursuant to an existing dispute-

22   resolution policy established by his employer, the Board of

23   Education.   Cf. Boyce v. Andrew, 510 F.3d 1333, 1343-44 (11th

24   Cir. 2007) (finding that the “form and context” of the employees’

25   complaints, which were made directly to supervisors and were not
                                     17
1    “sent to an outside entity,” weighed against First Amendment

2    protection).   As with the speech at issue in Garcetti, Weintraub

3    could only speak in the manner that he did by filing a grievance

4    with his teacher’s union as a public employee.   Cf. Davis v.

5    McKinney, 518 F.3d 304, 313 (5th Cir. 2008) (compiling cases

6    “holding that when a public employee raises complaints or

7    concerns up the chain of command at his workplace about his job

8    duties, that speech is undertaken in the course of performing his

9    job”).   His grievance filing, therefore, lacked a relevant

10   analogue to citizen speech and “retain[ed no] possibility” of

11   constitutional protection.   Garcetti, 547 U.S. at 423.

12        Notwithstanding the Supreme Court’s pronouncement in

13   Garcetti, Weintraub urges us to find that his speech is protected

14   by the First Amendment under Cioffi v. Averill Park Central

15   School District Board of Education, 444 F.3d 158 (2d Cir. 2006),

16   a case we decided two months before the Supreme Court issued its

17   decision in Garcetti.   In Cioffi, we held that the First

18   Amendment protected a high school athletic director’s letter to

19   his supervisor and to the school board criticizing the school

20   district’s handling of a sexual harassment and hazing incident.

21   Id. at 161-65.   Weintraub directs us to a footnote in Cioffi

22   opining that “[t]he Supreme Court’s forthcoming decision in

23   Garcetti . . . as to whether the First Amendment protects an

24   employee’s purely job-related speech . . .   does not affect the

25   disposition of [Cioffi’s] case because the record here
                                     18
1    establishes that Cioffi’s speech was not made strictly pursuant

2    to his duties as a public employee.”      (Appellant’s Br. at 15

3    (quoting Cioffi, 444 F.3d at 167 n.3) (emphases in Appellant’s

4    Brief).)

5         We are not persuaded that Cioffi compels us to find that the

6    First Amendment protects Weintraub’s filing of a grievance.        In

7    Cioffi, we held that a letter that an athletic director wrote to

8    his supervisor and to the school board was protected speech.       Id.

9    at 161, 165.   The speech at issue in Cioffi had been publicly

10   disclosed and the athletic director subsequently pursued the

11   public controversy in a press conference; thus, the “public’s

12   interest in receiving the well-informed views” of the athletic

13   director, as a government employee, Garcetti, 547 U.S. at 419,

14   was strong.    In contrast, Weintraub never communicated with the

15   public about the book-throwing incidents and the school

16   administration’s subsequent refusal to discipline the particular

17   student.   Accordingly, we remain convinced that under Garcetti,

18   because Weintraub made his statements “pursuant to” his official

19   duties as a schoolteacher, he was “not speaking as [a] citizen[]

20   for First Amendment purposes,” 547 U.S. at 421, and thus, that

21   his speech was not protected.

22                                CONCLUSION

23        For the reasons stated above, the order of the district

24   court is AFFIRMED.


                                      19
 1   CALABRESI, Circuit Judge, dissenting:
 2
 3          Garcetti v. Ceballos, 547 U.S. 410 (2006), lends itself to multiple interpretations, and the

 4   majority’s decision to construe it broadly (and, concomitantly, to construe public employees’

 5   First Amendment protections narrowly), while a possible reading, is not compelled by anything

 6   in the Supreme Court’s opinion. Because I think a less expansive definition of speech made

 7   “pursuant to . . . official duties,” id. at 421, is both a more appropriate reading of Garcetti and a

 8   more constructive resolution of the “delicate balancing” required by the First Amendment in the

 9   public employment context, id. at 423, I respectfully dissent.

10          As I read the majority opinion, it holds that a public employee’s speech is “pursuant to

11   official duties” and accordingly unprotected when it both (a) is “in furtherance of” the

12   employee’s “core duties,” and (b) “ha[s] no relevant analogue to citizen speech.” Maj. Op. at 3.

13   To be sure, Garcetti contains some language that can be read along these lines. But Garcetti

14   leaves open the definition of “pursuant to official duties,” and I do not think that the majority’s

15   two requirements, either separately or in combination, provide the right doctrinal framework for

16   analyzing that question.1

17          The majority’s first prong, which looks to whether speech is “in furtherance of” an

18   employee’s “core duties,” seems to me too broad. The majority’s discussion could be read to

19   imply that—assuming the second prong of the majority’s test is also satisfied—classroom



            1
               I do not share the majority’s belief that the Supreme Court “‘narrowed [its]
     jurisprudence in the area of employee speech’” in Garcetti. Maj. Op. at 10 (quoting Reilly v. City
     of Atl. City, 532 F.3d 216, 228 (3d Cir. 2008)). Garcetti did not overturn or even call into
     question any of the Court’s prior precedents on employee speech; indeed, it specifically
     reaffirmed or cited approvingly many of the precedents that the majority opinion suggests were
     “narrowed.” See, e.g., Garcetti, 547 U.S. at 417, 419, 420.

                                                        1
 1   teachers receive no First Amendment protection anytime they speak on matters that implicate

 2   anything that is “an indispensable prerequisite to effective teaching and classroom learning.”

 3   Maj. Op. at 15. But the prerequisites for effective learning are broad and contentious; everything

 4   from a healthy diet to a two-parent family has been suggested to be necessary for effective

 5   classroom learning, and hence speech on a wide variety of topics might all too readily be viewed

 6   as “in furtherance of” the core duty of encouraging effective teaching and learning. The line-

 7   drawing this entails is necessarily subjective and provides little certainty to the employers and

 8   employees who must structure their behavior around our law. Is speech regarding, say, a

 9   teacher’s concerns about a student’s misconduct outside the classroom “in furtherance of” the

10   teacher’s core duty of maintaining class discipline? What of a teacher who discovers that a

11   student is the victim of domestic abuse, which is affecting the student’s classroom performance,

12   and brings his concerns to the administration’s attention? The majority’s elaboration of Garcetti

13   provides no administrable standards for analyzing such cases, and as such poorly serves not only

14   the courts and juries that will hear future cases but also the parties who look to us for legal

15   guidance.

16          The majority’s second prong, which asks whether there is a “relevant citizen analogue” to

17   Weintraub’s speech, Maj. Op. at 16, is also a plausible interpretation of Garcetti, but I am not

18   convinced that it is the right one. I do not read Garcetti’s discussion of “analogue[s] to speech

19   by citizens who are government employees,” Garcetti, 547 U.S. at 424, to set out a doctrinal

20   requirement. Rather, the Supreme Court was expounding upon “the theoretical underpinnings of

21   [its] decisions.” Id. at 423. That is, it was explaining why speech that is “pursuant to

22   employment responsibilities,” id. at 424, is unprotected, not defining that category of speech.


                                                       2
 1          The idea that the existence of citizen analogues is a prerequisite for suit seems

 2   contradicted by Garcetti’s statement that the fact that a public employee “expressed his views

 3   inside his office, rather than publicly, is not dispositive.” Id. at 420; accord Givhan v. W. Line

 4   Consol. Sch. Dist., 439 U.S. 410, 414 (1979) (“[The Supreme] Court’s decisions . . . do not

 5   support the conclusion that a public employee forfeits his protection against governmental

 6   abridgment of freedom of speech if he decides to express his views privately rather than

 7   publicly.”). A “citizen analogue” inquiry will often replicate the private/public distinction that

 8   the Supreme Court has disavowed. The majority’s analysis illustrates this problem, noting that

 9   “[r]ather than taking his grievance elsewhere, through channels available to citizens at large,

10   Weintraub’s speech took the form of an internal communication made pursuant to an existing

11   dispute-resolution policy established by his employer.” Maj. Op. at 18.2 The Supreme Court has

12   made clear that not all internal speech is unprotected, see Garcetti, 547 U.S. at 420, and

13   accordingly some speech that is not “through channels available to citizens at large” must be free

14   from retaliation.

15          Even when read together, the majority’s two prongs permit readings that would allow

16   retaliation against much speech that seems to me to require protection and to remain protected

17   after Garcetti. This sits uneasily with the Supreme Court’s repeated assertion that “the members

18   of a community most likely to have informed and definite opinions” about an issue must “be able

19   to speak out freely on such questions without fear of retaliatory dismissal.” Pickering v. Bd. of



            2
              Additionally, the description of Weintraub’s union complaint as an “internal
     communication” seems dubious. The Union Federation of Teachers is an external body, even if
     the union representative through whom Weintraub directed his complaint was presumably an
     employee of the Appellees.

                                                       3
 1   Educ. of Twp. High Sch. Dist. 205, 391 U.S. 563, 572 (1968); accord Garcetti, 547 U.S. at 421.

 2   Consider Givhan, for example. In Givhan, a junior-high teacher had privately requested that the

 3   school principal make a number of administrative changes, all of which “reflect[ed] Givhan’s

 4   concern as to the impressions on black students of the respective roles of whites and blacks in the

 5   school environment.” Ayers v. W. Line Consol. Sch. Dist., 555 F.2d 1309, 1313 (5th Cir. 1977).

 6   Writing for a unanimous Supreme Court, then-Justice Rehnquist wrote that Givhan’s speech was

 7   protected even though it consisted of a private, internal communication and even though the

 8   principal was a willing recipient of her speech. See Givhan, 439 U.S. at 415-16. Would Givhan

 9   come out the same way under the majority’s framework? Givhan’s speech concerned her

10   students’ opinions on the school’s handling of racial issues, a matter that has serious pedagogical

11   implications. Accordingly, it could be described as a “means to fulfill . . . [her] primary

12   employment responsibility of teaching,” and, thereby, as an effort to further her core duty of

13   “effective teaching.” Maj. Op. at 14-15 (internal quotation marks and citations omitted); cf. id. at

14   13 (citing Renken v. Gregory, 541 F.3d 769, 773 (7th Cir. 2008), for the proposition that any

15   actions taken “for the benefit of students” and that “aid[] in the fulfillment of . . . teaching

16   responsibilities” are within a teachers’ duties). And it certainly was a private communication to a

17   willing audience that a regular citizen likely could not access in the same way. As a result, I fear

18   that some courts will conclude that speech like Givhan’s would fail both prongs of the majority’s

19   test. But Garcetti specifically reaffirmed Givhan. See Garcetti, 547 U.S. at 420-21.3

             3
              I recognize and greatly appreciate the majority’s analysis of why its two-prong test is
     consistent with Givhan, and why Givhan is distinguishable from the case before us. But if
     Givhan survives it is because the two-pronged test the majority employs is not in fact the end of
     the matter. For that reason, I discuss Givhan primarily to illustrate why I believe that the test
     outlined today does not suffice to differentiate protected and unprotected speech.

                                                        4
 1          Furthermore, the pragmatic concerns motivating Garcetti do not support such an

 2   expansive reading. Garcetti recognized the need for employers to have the freedom to “ensure

 3   that their employees’ official communications are accurate, demonstrate sound judgment, and

 4   promote the employer’s mission.” Id. at 422-23. When an employee is engaged in speech that

 5   the “employer itself has commissioned or created,” id. at 422, then the employee is acting as an

 6   agent or a mouthpiece of the employer, and the employer must have a substantial degree of

 7   control over the employee’s execution of his responsibilities. If an employer could not discipline

 8   or fire an employee for the substance of his work product, the employer would be all but unable

 9   to function.

10          By contrast, when an employee’s speech is not part of the implementation of the

11   employer’s business operations, the employer does not depend on “substantive consistency and

12   clarity,” id. at 422, in that speech. Instead, employers may well benefit from a narrowly defined

13   exception to First Amendment protection, for an exemption that sweeps more broadly than

14   necessary will likely encourage employees to make complaints publicly when they might

15   otherwise be handled internally. See id. at 424 (“Giving employees an internal forum for their

16   speech will discourage them from concluding that the safest avenue of expression is to state their

17   views in public.”).4

18          I would hold the scope of Garcetti to be coextensive with its prime concerns and to go no

19   further. An employee’s speech is “pursuant to official duties” when the employee is required to



            4
              On this point, both the majority and at least one of the dissenters in Garcetti were in
     agreement. See Garcetti, 547 U.S. at 427 (Stevens, J., dissenting) (“[I]t seems perverse to
     fashion a new rule that provides employees with an incentive to voice their concerns publicly
     before talking frankly to their superiors.”).

                                                      5
 1   make such speech in the course of fulfilling his job duties. This necessitates a “practical” inquiry

 2   into each plaintiff’s job duties. See id. at 424; see also Marable v. Nitchman, 511 F.3d 924, 932-

 3   33 (9th Cir. 2007). I do not mean to suggest that speech must be explicitly envisioned in a job

 4   description or specifically requested by the employer; on this point I agree with the majority. See

 5   Maj. Op. at 17. (“[S]peech can be ‘pursuant to’ a public employee’s official job duties even

 6   though it is not required by the employee’s job description or included in it or in response to a

 7   request by the employer.”). But it must be possible to say that the employer has “commissioned

 8   or created” the speech, Garcetti, 547 U.S. at 422—that the employer in some way relies on the

 9   speech made by the employee, as where the speech is an “official communications” or is used by

10   the employer to “promote the employer’s mission,” id. at 423.

11            In Garcetti, for example, the plaintiff Richard Ceballos’s responsibilities as a calendar

12   deputy called for him “to advise his supervisor about how best to proceed with . . . pending

13   case[s].” Id. at 421. The speech at issue involved a memo recommending that a case assigned to

14   Ceballos be dismissed, which Ceballos was not authorized to do without his supervisor’s

15   approval. Brief of Petitioner at 4, Garcetti, 547 U.S. 410 (2006) (No. 04-473). The memo that

16   Ceballos wrote was not merely related to his job duties, but rather it was the very thing he was

17   paid by the Los Angeles County District Attorney’s Office to do. Without Ceballos’s competent

18   advice and input, his employer could not function anywhere near as well. His employer therefore

19   had a need to supervise the quality and content of that speech, and was entitled to discipline him

20   accordingly.

21          As far as the record reflects, Appellees here did not in any way depend on Weintraub

22   bringing union grievances or refraining from bringing them (subject, of course, to the


                                                      6
 1   requirement that speech not “disrupt[] the workplace,” Cioffi v. Averill Park Cent. Sch. Dist. Bd.

 2   of Educ., 444 F.3d 158, 162 (2d Cir. 2006)). He may well have been in a position to file a

 3   grievance only because of his official duties, and the subject matter of that grievance may have

 4   had the potential to further those duties, but neither of these facts establishes that he filed his

 5   grievance pursuant to his official duties.

 6           In the present posture of the case, I take it as a given that Weintraub’s duties entailed

 7   informing the school administration of violent incidents, such as those at the root of this case, as

 8   a means of facilitating the school’s disciplinary apparatus. This justifies the District Court’s

 9   holding that Weintraub’s comments to his supervisor were not protected.5 But grieving the

10   administration’s response through his union is quite another matter. And neither the Appellees

11   nor the majority direct us to any evidence that such a response was in any way required of

12   Weintraub. It is possible that the union grievance was an official part of a process by which

13   employees brought subjects of concern to Appellees’ attention, facilitating corrective action; if

14   this were the case, then Weintraub’s grievance might be pursuant to his official duties and

15   exempt from First Amendment protection.6 But on the record before us, there is no reason to

16   think this is so.7


             5
              Because Weintraub does not appeal this part of the District Court’s holding, we need not
     consider it in any detail.
             6
              As a general matter, I doubt that most employers would view union activity as
     something that their employees do for the employer’s benefit. There is a distinct irony in the idea
     that unions, which so many employers seek to exclude from the workplace, are somehow
     transmuted into entities that “promote the employer’s mission,” Garcetti, 547 U.S. at 423, for
     purposes of the First Amendment.
             7
               If nothing else, this presents a question that should be explored on remand or put before
     a jury. It should not be disposed of on summary judgment without further inquiry. This is

                                                        7
1          For these reasons, I respectfully dissent.

2




    exactly what the Ninth Circuit did in Freitag v. Ayers, 468, F.3d 528 (9th Cir. 2006), upon which
    the majority relies. Freitag found that a first level of internal forms filed by a corrections officer
    about inmate misconduct was unprotected, as the officer was “required as a part of her official
    duties to report inmate misconduct and to pursue appropriate discipline,” but it also remanded the
    case to the district court “for a determination of whether prison guards are expected to air their
    complaints regarding prison conditions all the way up to the CDCR director.” Marable, 511 F.3d
    at 932; see also Freitag, 468 F.3d at 546. I agree with the majority that Freitag provides a good
    model for the case before us—but I do not believe that it supports the majority’s conclusion.

                                                        8